

117 SRES 17 IS: Expressing the sense of the Senate that clean water is a national priority and that the April 21, 2020, Navigable Waters Protection Rule should not be withdrawn or vacated.
U.S. Senate
2021-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 17IN THE SENATE OF THE UNITED STATESJanuary 27, 2021Ms. Ernst (for herself, Mrs. Capito, Mr. Hoeven, Mr. Daines, Mr. Barrasso, Mr. Risch, Mr. Moran, Mrs. Hyde-Smith, Mr. Grassley, Mr. Rounds, Mr. Marshall, Mr. Crapo, Mr. Sullivan, Mr. Wicker, Mr. Blunt, Mr. Hawley, Mr. Paul, Mr. Tillis, Mr. Cramer, Mr. Johnson, Ms. Lummis, Mr. Braun, Mr. Sasse, Mr. Boozman, Mr. Cotton, and Mrs. Fischer) submitted the following resolution; which was referred to the Committee on Environment and Public WorksRESOLUTIONExpressing the sense of the Senate that clean water is a national priority and that the April 21, 2020, Navigable Waters Protection Rule should not be withdrawn or vacated.That it is the sense of the Senate that—(1)clean water is a national priority; and(2)the final rule of the Corps of Engineers and the Environmental Protection Agency entitled The Navigable Waters Protection Rule: Definition of Waters of the United States (85 Fed. Reg. 22250 (April 21, 2020)) should not be withdrawn or vacated.